DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/08/2020.
Claims 1-2, 5, and 9-13 have been amended and are hereby entered.
Claims 1-13 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority
	The ADS properly claims the benefit of PCT/KR2016/014622 (filed 12/14/2016) as a 371 national stage application.  The ADS also properly claims international priority to KR 10-2015-0180857 (filed 12/17/2015), KR 10-2015-0190069 (filed 12/30/2015), and KR 10-2016-0029493 (filed 03/11/2016).  As KR 10-2015-0180857 appears to support the claims as presently drafted, all such claims are granted an effective filing date of 12/17/2015.
Response to Applicant’s Arguments
Objections
	All previous objections to the specification are obviated by the amendments thereto; therefore they are withdrawn.  
	The present amendments do not correct the objection to the drawings regarding the absence of RC 1100 (Fig. 9) from the specification; therefore, this objection is maintained.  All 
	All previous objections to the claims are obviated by the amendments thereto; therefore, they are withdrawn.
Claim Rejections – 35 USC § 112
	The amendments to the claims do not correct the 112(b) indefiniteness rejection regarding the “cell-by-cell plan” (“step-by-step plan” in the previous 112(b) rejection); therefore, it is maintained.  All other previous 112(b) rejections are corrected by the amendments to the claims; therefore, they are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
	Applicant asserts that “to overcome the rejection under 35 U.S.C. § 101, claims 1, 2, 5 and 9-13 are amended to positively recite hardware elements and features, which are significantly more than mere abstract idea.  The claims are further amended to present features that integrate providing an integrated stowage plan using a stowage planning cloud service (SPCS) into a practical application.”  Applicant provides no supporting arguments or analyses, seemingly believing the amendments to speak for themselves in terms of integrating the recited abstract ideas into a practical application.  Generally, regarding the inclusion of the recitation of hardware elements and features, Applicant’s argument misapprehends how such features are interpreted within the 101 analysis.  Specifically, while the recited hardware elements themselves are additional elements, such additional elements which recite hardware 
Claim Rejections – 35 USC § 103
	Applicant argues that the references of the previous rejections do not teach certain limitations newly drafted into independent Claims 1, 2, and 11.  Specifically, Applicant asserts that citations given against similar limitations of the previous version Claim 9, which are drafted differently and have a different scope, do not disclose the limitations as presently drafted in the independent claims.  Applicant summarizes the disclosure of these previous citations as follows:  “However, the cited portions of Korea Logistics Network merely describe monitoring load/loading work plans and storing data related to the load/loading work plans.”  While Examiner disagrees with Applicant’s summary of the disclosure of the cited paragraphs of the Korea Logistics Network Corp. reference (particularly the collaboration of a variety of entities to provide the plan information which eventually becomes the loading work plan, as well as the selection of a particular entity and transmission of said plan thereto for the purposes of monitoring and carrying out said plan), this argument is irrelevant in light of the different scope of the limitations as presently drafted and the necessitated updated citations thereto.  See updated 103 rejections below for additional information.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  1100 (see Fig. 9) and 108A (see fig 11B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 11 are objected to because of the following informalities:  
In Claims 1 and 2, “designated by the integrated stowage planis to occur” should read “designated by the integrated stowage plan is to occur;”
In Claim 2, “in state” should read “in a state;” and 
In Claim 11, “the registration (i) collecting” should read “the registration; (i) collecting.”
Appropriate correction is required.


Claim Interpretation
Several limitations disclose the verbiage “storing and registering.”  While the canons of claim construction would normally require these two terms to be interpreted to mean different actions, the apparent interchangeability of these terms as used in the specification requires their like interpretation.  The following is an example of such use of the terms in the specification:  “In other words, in the process from draft/review of an "stowage plan" to draft/execution/report of the "unloading & loading work plan", 1) the planner of the shipping company establishes a "stowage plan", and registers (stores) the established plan in the SPCS, 2)…”
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 2, it is unclear to which previously disclosed type of plan (stowage plan or shift plan) the term “cell-by-cell plan” is intended to indicate.  For the purposes of this Claims 3-10 are rejected due to their dependence upon Claims 1 or 2.
In Claim 2, the term “the cell of the bay profile” lacks antecedent basis, as no singular cell of the “cells of the bay profile” is previously defined.  
In Claim 10, “the cloud service using the SPCS” lacks antecedent basis, as no cloud service using the SPCS has previously been disclosed.  Rather, the only cloud service previously disclosed is the SPCS itself.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is rejected because it is drafted to depend upon itself.  For the purposes of this examination, Claim 9 will be interpreted as depending upon Claim 1, as Claim 1 is the only previous system claim.  Claim 10 is rejected due to its dependence upon Claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 2, the limitations of specifying a shipping company, a route, and a ship subjected to a stowage plan; specifying, by each of the planners, an editing attribute considering attributes of a cargo to be loaded; displaying a bay profile in units of a cell of the bay profile based the specified cargo attribute, wherein the bay profile includes information on a cargo bay of a container ship, and the cells are container-storing spaces of the cargo ship; when input of detailed information is needed in units of the cell of the bay profile, inputting and processing, by each of the planners, detailed information; when in-ship shift is needed during work in units of the cells, specifying, by each of the planners, a shift plan in a corresponding cell; storing and registering, by each of the planners, a result of planned execution when there is no problem in operation (h); collecting stowage plans transmitted from the first stowage plan execution group and the plurality of stowage plan execution groups; transmitting the integrated stowage plan to at least one of the first stowage plan execution group and the plurality of stowage plan execution groups, which is located at a shipping port at which at least part of the loading/unloading operations designated by the integrated stowage plan is to occur, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a stowage planning cloud service; a server of an SPCS system for providing standard code information, ship route information, ship specification information, and an EDI transmission/reception service; a first stowage plan execution group configured to execute a stowage plan; a first planner terminal connected to the server via a 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 3-10, describing various additional limitations to the system of Claim 1 or the method of Claim 2, amount to substantially the same unintegrated abstract idea as Claims 1 or 2 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 3-8 further specify how various steps of Claim 2, all of which constitute abstract ideas in the form of certain methods of organizing human activity, are to be achieved 
Regarding Claim 11, the limitations of registering, in the SPCS, a "stowage plan" established by a shipping company planner based on a container transportation reservation from a master planner terminal; receiving review and correction for a special cargo to be unloaded input by a chief inspector in the SPCS, from a chief inspector terminal; receiving, from a chief officer terminal, an input result of review of navigation stability of a ship and a shipping position by a chief officer in the SPCS; registering the "stowage plan" determined by a chief inspector in the SPCS; supporting an operation personnel terminal such that operation personnel and equipment operators can perform unloading and loading work based on the "unloading & loading work plan" using a terminal operating system (TOS); supporting an operation inspector terminal to allow inspectors to inspect individual unloaded/loaded containers and to register an individual result of the unloading & loading work plan in the SPCS; notifying the chief inspector terminal of the results; supporting the operation inspector terminal to register a result of collection and organization of the "unloading & loading work results" by the chief inspector in the SPCS; notifying a chief officer terminal and the master 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a cloud service using a stowage planning cloud service; a shipping company planner terminal; a master planner terminal; a chief inspector terminal; a chief officer terminal; an operation planner terminal; an operation personnel terminal; a terminal operating system; an operation inspector terminal; and a chief officer terminal.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claims 12-13, describing various additional limitations to the method of Claim 11, amount to substantially the same unintegrated abstract idea as Claim 11 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claim 12 discloses a method of determining whether a loading position adjustment is needed after operation (c) (an additional abstract idea in the form of a mental process), which does not integrate the claim into a practical application.  Claim 13 discloses a method of determining whether there is cargo present which cannot be shipped after operation (c1) (an additional abstract idea in the form of a mental process), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Logistics Network Corp. (KR 10-0845707) (hereafter, “Korea Logistics Network”) (citations based on attached KIPO translation) in view of Cyber Logitec (KR 10-2013-0093253 (hereafter, “Cyber Logitec”) (citations based on attached KIPO translation), Nautiyal et al (PGPub 20170068595, claiming the benefit of Provisional Application 62/214,893) (hereafter, “Nautiyal”), and Shao et al (PGPub 20150324740) (hereafter, “Shao”).  
	Regarding Claims 1 and 2, Korea Logistics Network discloses the following limitations:
a server (¶ 0004; Claim 1);
a plurality of planner terminals (Summary; ¶ 0001);
a first stowage plan execution group configured to execute a stowage plan (Summary; ¶ 0001);
a first planner terminal configured to be connected to the server via a web browser or mobile device (Summary; ¶ 0001);
a second planner terminal, which is different from the first planner terminal and configured to be connected to the server via another web browser or another mobile device (Summary; ¶ 0001); 
(a) specifying a shipping company, a route, and a ship subjected to the stowage plan (¶ 0061, 0064-0065, 0073; specifying an editing attribute implicit in the entering of relevant attribute information);
(b) specifying a cargo attribute of a cargo to be loaded (¶ 0061, 0064-0065, 0073; specifying an editing attribute implicit in the entering of relevant attribute information);
(c) displaying a bay profile in units of a cell of the bay profile based the specified cargo attribute, wherein the bay profile includes information on a cargo bay of a container ship, and the cells are container-storing spaces of the cargo bay (¶ 0073; Figs. 4b-4d);
(d) when input of detailed information is required in units of the cell of the bay profile, inputting and processing, by each of the planner terminals, the detailed information (¶ 0061, 0064-0065, 0073; Figs. 4b-4d);
(e) when in-ship shift is needed during work in units of the cells, specifying, by each of the planner terminals, a shift plan in a corresponding cell (¶ 0061, 0064-0065, 0073; Figs. 4b-4d);
inspecting stowage plan information when the cell-by-cell plan has been completed (¶ 0066-0069);
(h) determining whether there is a problem in the inspection when the cell-by-cell plan has been completed (¶ 0066-0069);
(i) repeating the operations (a) through (h) when there is a problem in operation (h) (¶ 0066-0069); and
storing and registering, by each of the planner terminals, a result of planned execution when there is no problem in operation (h) (¶ 0069, 0073).
Korea Logistics Network does not explicitly disclose but Cyber Logitec does disclose the following limitations:
(f) determining, by each of the planner terminals, whether or not a cell-by-cell plan has been completed (¶ 0038-0039; Figs. 3-4; assignment steps continue until "block by block" assignments are complete); and
(g) repeating the operations (a) through (f) when the cell-by-cell plan has not been completed according to operation (f) (¶ 0038-0039; Figs. 3-4; assignment steps continue until "block by block" assignments are complete).
Neither Korea Logistics Network nor Cyber Logitec explicitly disclose but Nautiyal does disclose the limitation of a stowage planning cloud service (SPCS) (¶ 0003, 0060, 0111).  
Korea Logistics Network does not explicitly disclose but Cyber Logitec does disclose a server configured to provide standard code information, ship route information, ship specification information, and an electronic data interchange (EDI) transmission/reception 
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose a plurality of ports, each distinct from one another and providing data to a central system (¶ 0057, 0254; multiple production facilities; multiple storage facilities; multiple berths).  Korea Logistics Network additionally discloses wherein each port has a stowage plan execution group having the same configuration as the first stowage plan execution group, wherein each of the plurality of stowage plan execution groups relates to entities different from those of the first stowage plan execution group (Summary; ¶ 0001).
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose wherein the server is configured to collect input data transmitted from the plurality of ports (¶ 0049, 0057; Fig. 1A).  Korea Logistics Network additionally discloses wherein the input data are stowage plans and the ports have stowage plan execution groups (Summary; ¶ 0001). 
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose generating an integrated plan based on the collected input data (Abstract; ¶ 0057, 0254; annual development plan (ADP); 90-day plan; schedule).  Korea Logistics Network additionally discloses wherein the integrated plan is an integrated stowage plan and the input data are stowage plans (Summary; ¶ 0001).  
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose transmitting the integrated plan to at least one entity managing/controlling plan operations (¶ 0051, 0059-0060; Fig. 4; plan/schedule/output is displayed to an entity for 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the integrated stowage planning system of Cyber Logitec with the integrated stowage planning system of Korea Logistics Network because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Cyber Logitec are applicable to the base device (Korea Logistics Network), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cloud server of Nautiyal with the integrated stowage planning system of Korea Logistics Network and Cyber Logitec because Nautial teaches to do so.  In at least the Abstract, Nautiyal discloses its system for use in data integration systems, such as the one disclosed by Korea Logistics Network in view of Cyber Logitec.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cargo vessel planning functionality of Shao with the integrated stowage planning system of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0151, the invention of Shao is disclosed for use in a system for planning the operations of a cargo vessel such as that of Korea Logistics Network, Cyber Logitec, and Nautial.
Regarding Claim 4, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 2.  Korea Logistics Network additionally discloses the following limitations:
(c1) selecting a plan work mode or a view work mode (¶ 0072; planning mode implicitly necessitates a non-planning/view/read-only mode); and
(c3) deleting slot information (¶ 0061, 0064-0065, 0073; Figs. 4b-4d; editing preexisting slot information implicitly deletes previous information).  
Korea Logistics Network does not explicitly disclose but Cyber Logitec does disclose the limitation of (c2) selecting a size of a container (¶ 0017-0018, 0045, 0075-0077; selecting a container size is a necessary precondition to determining if a container's contents are out-of-gauge).  
The motivation to combine remains the same as for Claim 1.
Regarding Claim 5, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 4.  Korea Logistics Network additionally discloses the following limitations:
supporting switch in use of an area of a bay view, between the plan mode and the view mode, wherein the bay view includes a view of the cargo bay of the container ship (¶ 0072);
supporting a plan in units of bay view cells, which are container-storing spaces shown in the bay view (¶ 0073; Figs. 4b-4d); and
supporting, in the view mode, an information view in units of bay view cells and displaying a cell information view (Figs. 4a-4d).
Regarding Claim 6, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 2.  Korea Logistics Network does not explicitly disclose but Cyber Logitec does disclose the following limitations:
(d1) inputting detailed information on a dangerous cargo (¶ 0045; designation of danger code to indicate dangerous freight);
(d2) inputting information exceeding container standard dimensions (¶ 0017-0018, 0045, 0075-0077);
(d3) inputting special precautions related to container handling (¶ 0067-0070); and
(d4) inputting bundle container and non-standard cargo information (¶ 0017-0018, 0045, 0075-0077).
The motivation to combine remains the same as for Claim 1.
Regarding Claim 7, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 6.  Korea Logistics Network additionally discloses the following limitations:
supporting input of an exceeded dimension value of a cargo exceeding the container standard dimensions (¶ 0017-0018, 0045, 0075-0077);
inputting, in a "Dimension" field, an exceeded dimension value of an item exceeding the container standard dimensions (¶ 0017-0018, 0045, 0075-0077); and
supporting, in a "Slot (Units)" field, automatic display and correction of the number of in-ship occupied cells (slots) by the exceeded dimension (¶ 0017-0018, 0045, 0075-0077).
The motivation to combine remains the same as for Claim 1.
Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Logistics Network in view of Cyber Logitec, Nautiyal, Shao, and Korea Trade Network (KR 10-2009-0059271) (hereafter, “Korea Trade Network”) (citations based on attached KIPO translation).  
Regarding Claim 3, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 2.  Korea Logistics Network does not explicitly disclose but Cyber Logitec does disclose the following limitations:
(b1) selecting a container loading place (¶ 0035-0036);
(b2) selecting a container unloading place (¶ 0035-0036); and
(b3) selecting a secondary container unloading place (¶ 0045; discloses containers being assigned various PODs and POLs).
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal nor Shao explicitly disclose but Korea Trade Network does disclose the limitation of (b4) selecting a shipping company (Summary; ¶ 0001, 0011).
	The motivation to combine the references of Korea Logistics Network, Cyber Logitec, Nautiyal, and Shao remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the cargo ship logistics system of Korea Trade Network with the integrated stowage planning system of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Korea Trade Network are applicable to the base device (Korea Logistics Network, Cyber Logitec, Nautiyal, Shao), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	Regarding Claim 9, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 1.  Korea Logistics Network additionally discloses a first stowage plan execution group for executing a stowage plan comprising a master planner terminal of a shipping company, a chief officer terminal, an operation planner terminal of a container terminal, and an equipment operator terminal of the container terminal (Summary; ¶ 0001, 0039, 0061, 0064-0069, 0073, 0075-0077, 0090; terminals implicitly necessary for disclosed data input/receipt by the various disclosed parties).  Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly disclose but Korea Trade Network does disclose said first stowage plan execution group including a chief inspector terminal of an inspection company and an operation inspector terminal of the inspection company (¶ 0001, 0020-0021).  The motivation to combine remains the same as for Claim 3.
Regarding Claim 10, Korea Logistics Network in view of Cyber Logitec, Nautiyal, Shao, and Korea Trade Network discloses the limitations of Claim 9.  Korea Logistics Network additionally discloses wherein the at least one of the first stowage plan execution group and  
Regarding Claim 11, Korea Logistics Network discloses the following limitations:
(a) registering a "stowage plan" established by a shipping company planner terminal based on a container transportation reservation from a master planner terminal (¶ 0061, 0068-0069, 0073, 0075; terminals implicitly necessary for disclosed data input);
(c) receiving, from a chief officer terminal, an input result of review of navigation stability of a ship and a shipping position by a chief officer (¶ 0016, 0089);
(e) establishing and registering an unloading & loading work plan from the stowage plan by a terminal planner from an operation planner terminal after the operation (f) (¶ 0069, 0073);
(f) supporting an operation personnel terminal such that operation personnel and equipment operators can perform unloading and loading work based on the "unloading & loading work plan" using a terminal operating system (TOS) (¶ 0039, 0085-0086; Claim 2; terminal operating system implicitly necessary to use terminals for disclosed data input/receipt); and
notifying a chief officer terminal and the master planner terminal of the registration (¶ 0086; Claim 9).

Korea Logistics Network does not explicitly disclose but Cyber Logitec does disclose (d) registering the stowage plan (¶ 0032, 0039).  Neither Korea Logistics Network nor Cyber Logitec explicitly disclose but Korea Trade Network does disclose determined by a chief inspector (¶ 0001).
Neither Korea Logistics Network nor Cyber Logitec explicitly disclose but Korea Trade Network does disclose the following limitations:
(g) supporting an operation inspector terminal to allow inspectors to inspect individual unloaded/loaded containers and to register individual "unloading & loading work results" (Summary; ¶ 0076; Claim 57); and 
notifying the chief inspector terminal of the results (¶ 0025, 0033); and
(h) supporting the operation inspector terminal to register a result of collection and organization of the "unloading & loading work results" by the chief inspector (¶ 0135-0136).
Neither Korea Logistics Network nor Cyber Logitec explicitly disclose but Nautiyal does disclose the limitation of a cloud service using a stowage planning cloud service (SPCS), and performing certain limitations in the SPCS (¶ 0003, 0060, 0111).
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose wherein the server is configured to collect input data transmitted from the 
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose generating an integrated plan based on the collected input data (Abstract; ¶ 0057, 0254; annual development plan (ADP); 90-day plan; schedule).  Korea Logistics Network additionally discloses wherein the integrated plan is an integrated stowage plan and the input data are stowage plans (Summary; ¶ 0001).  
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly discloses but Shao does disclose transmitting the integrated plan to at least one entity managing/controlling plan operations (¶ 0051, 0059-0060; Fig. 4; plan/schedule/output is displayed to an entity for management of the planned operations).  Korea Logistics Network additionally discloses wherein the integrated plan is an integrated stowage plan, the at least one entity for management of the planned operations is at least one of the shipping company planner terminal, the master planner terminal, the chief inspector terminal, the chief officer terminal, the operation planner terminal, the operation personnel terminal, and the operation inspector terminal, which is located at a shipping port at which at least part of the loading/unloading 
The motivation to combine remains the same as for Claim 3.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Korea Logistics Network in view of Cyber Logitec, Nautiyal, Shao, and Han et al (PGPub 20150239685) (hereafter, “Han”).
Regarding Claim 8, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao discloses the limitations of Claim 2.  Korea Logistics Network additionally discloses the following limitations:
(e1) calling a container shift plan information screen (shift container list) (¶ 0073; Figs. 4b-4d); and 
(e2) selecting a collect shift container button and selecting a container to be shifted (¶ 0058, 0061, 0064-0065, 0073; Figs. 4b-4d).
Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal explicitly disclose but Han does disclose the following limitations:
(e3) selecting the container to be shifted in the shift container list (¶ 0064); and
(e4) selecting a shift position by selecting a set new position button (¶ 0064).
The motivation to combine the references of Korea Logistics Network, Cyber Logitec, Nautiyal, and Shao remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the container terminal logistics system of Han with the integrated stowage planning system of Korea Logistics Network, Cyber Logitec, Nautiyal, and Shao because Han teaches to do so.  In at .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Korea Logistics Network in view of Cyber Logitec, Nautiyal, Korea Trade Network, and Han.  
	Regarding Claim 12, Korea Logistics Network in view of Cyber Logitec, Nautiyal, and Shao, and Korea Trade Network discloses the limitations of Claim 11.  Korea Logistics Network additionally discloses the limitation of (d) checking whether loading position adjustment is needed after operation (c) (¶ 0016, 0089; this determination is the purpose of a stability report).  
	Korea Logistics Network additionally discloses the method returns to operation (b) (¶ 0016, 0089).  Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal nor Shao nor Korea Trade Network explicitly discloses but Han does disclose doing so when it is determined that the adjustment is needed as a result of the determination in the operation (d) (¶ 0064).  
	The combination of Cyber Logitec, Nautiyal, Shao, and Korea Trade Network described above for Claim 11 discloses when it is determined that the adjustment is not needed, the method proceeds to the next operation (in this case, (f)) (Cyber Logitec:  ¶ 0032, 0039; Nautiyal:  ¶ 0003, 0060, 0111; Korea Trade Network:  ¶ 0001).  
	The motivation to combine the references of Korea Logistics Network, Cyber Logitec, Nautiyal, Shao, and Korea Trade Network remains the same as for Claim 3.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the container terminal logistics system of Han with the integrated stowage .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korea Logistics Network in view of Cyber Logitec, Nautiyal, Shao, Korea Trade Network, Han, and Baldwin et al (PGPub 20150094876) (hereafter, “Baldwin”).
	Regarding Claim 13, Korea Logistics Network in view of Cyber Logitec, Nautiyal, Shao, Korea Trade Network, and Han discloses the limitations of Claim 12.  Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal nor Shao nor Korea Trade Network nor Han explicitly disclose but Baldwin does disclose the limitation of (e) determining whether or not there is a cargo that cannot be shipped after operation (d) (¶ 0076).  
	Korea Logistics Network additionally discloses the method returns to operation (a) (¶ 0061, 0068-0069, 0073, 0075).  Neither Korea Logistics Network nor Cyber Logitec nor Nautiyal nor Shao nor Korea Trade Network nor Han explicitly disclose but Baldwin does disclose doing so when it is determined that there is a cargo that cannot be shipped (¶ 0076).  
	The combination of Cyber Logitec, Nautiyal, Shao, and Korea Trade Network described above for Claim 11 discloses when it is determined that the adjustment is not needed, the method proceeds to the next operation (in this case, (f)) (Cyber Logitec:  ¶ 0032, 0039; Nautiyal:  ¶ 0003, 0060, 0111; Korea Trade Network:  ¶ 0001).  
	The motivation to combine the references of Korea Logistics Network, Cyber Logitec, Nautiyal, Shao, Korea Trade Network, and Han remains the same as for Claim 12.  It would have KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Baldwin are applicable to the base device (Korea Logistics Network, Cyber Logitec, Nautiyal, Shao, Korea Trade Network, and Han), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20180040092 – “Logistics System and Method for Managing Objects in a Space,” Valtanen
PGPub 20070115115 – “System and Method for Lot Based Processing and Tracking in a Container Security System using Wireless Communications,” Meyers
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628